El Juez Presidente Señor del Toro
emitió la opinión del tribunal.
El 27 de noviembre de 1933 la Asamblea Municipal de Manatí adoptó una ordenanza autorizando e instruyendo al alcalde para tomar los pasos necesarios a fin de reclamar el reintegro al tesoro municipal de cantidades ilegalmente des-embolsadas por funcionarios de la administración según se desprendía del informe del secretario-auditor. Las secciones 1 y 4 de dicha ordenanza, en lo pertinente, leen así:
“Sección 1. — Se autoriza por la presente al Alcalde para que se-leccione un abogado y nn contador público autorizado con experiencia en administración y finanza municipal a fin de que se' efectúe un estudio de las irregularidades contenidas en el informe del se'cretario-anditor municipal a que se hace referencia en esta ordenanza.”
“Sección 4. — El Alcalde contratará los servicios de ambos profe-sionales para realizar este servicio por un mínimum de $300.00 más el 20 por ciento del producto de la reclamación, debiéndose hacerse efectivo dichos honorarios en la forma siguiente: ...”
*643Autorizado de tal modo por la ordenanza, el alcalde con-trató los servicios de los demandantes contable uno y abogado otro, quienes iniciaron un pleito en la Corte de Distrito de San Juan que se falló en favor del municipio. Entonces se dirigieron al alcalde acompañando su cuenta por doscientos dólares. El alcalde trasmitió el asunto al secretario-auditor y éste contestó que babía partida provista y fondos suficientes para el pago y hubiera hecho el libramiento consiguiente a no ser por haber recibido una carta del Auditor de Puerto Rico en la que le daba instrucciones de no efectuar pago alguno en relación con dicho contrato hasta tanto interviniera en el mismo.
Se enteró a los demandantes quienes solicitaron entonces de la Corte de Distrito de Areeibo por medio de un procedi-miento de mandamus que ordenara al auditor municipal el pago de la deuda. En el procedimiento pidió permiso para intervenir el auditor insular y le fue concedido. El ocho de octubre de 1935 la corte dictó sentencia declarando sin lugar el mandamus, sin costas, sin perjuicio de que si en el término de quince días el auditor municipal no expidiere el libramiento necesario para el pago reclamado, pudieran los demandantes presentar una nueva solicitud.
Transcurrió el término sin que.el libramiento se hiciera y presentada la nueva solicitud se declaró con lugar ordenán-dose al auditor municipal la expedición del libramiento para el pago hubiera o no recibido la documentación del auditor insular.
No hubo pronunciamiento de costas y los demandados pre-sentaron una moción pidiendo a la corte que las impusiera al auditor insular modificando su sentencia en tal sentido. A ello se negó el juez de distrito y los demandantes interpusieron la presente apelación para sostener la cual señalan siete erro-res, .os seis primeros tendentes a preparar el fundamento del úRimo que presenta de lleno la única cuestión envuelta en el recurso, a saber, si debe o no debe el auditor insular inter-ventor pagar las costas del pleito.
*644 Como base legal para la condenación de costas establecen los apelantes la que signe, fundándose en la ley en vigor y en la jurisprudencia de este propio tribunal:
“l.-La base legal para que las cortes ejerciten su discreción al imponer costas y honorarios de abogado a un litigante es el grado de culpabilidad de ese litigante (Art. 327 del Código de Enjuicia-miento Civil (ed. de 1933)).
“2. La culpabilidad de un litigante, a los efectos de imponerle las costas y honorarios de abogado, ha sido interpretada como ‘la teme-ridad’ del litigante. (Martínez, et al. v. Padilla, 19 D.P.R. 582; Otero & Núñez v. Sucrs. de M. Pérez, 46 D.P.R. 4; Rosa v. Díaz, 33 D.P.R. 198.)
“3. Cuando un litigante es temerario, constituye un abuso de dis-creción de la corte sentenciadora, no imponerle las costas y honorarios de abogado (Efret v. Quiñones, 40 D.P.R. 192; Arabía v. Lago, 41 D.P.R. 586; Ayende v. Crespo, 38 D.P.R. 141; Central Pasto Viejo, Inc. v. Aponte, 34 D.P.R. 90; Mundo v. Agosto, 27 D.P.R. 276).
“4. Una persona es ‘temeraria’ en un litigio cuando no existe algo que' justifique su acción o sus defensas (Martínez v. Padilla, 19 D.P.R. 582).”
Y como hechos determinantes de la temeridad del auditor insular interventor, exponen y resumen luego los que siguen:
“(a) En haber hecho recurrir innecesariamente a los peticiona-rios a dos procedimientos de mandamus;
“ (b) En haber remitido al auditor municipal la carta prohibién-dole que efectuara el pago a los peticionarios sin su previa apro-bación ;
“ (c) En haber intervenido en ambos recursos de mandamus en-torpeciendo los procedimientos, a pesar de reconocer la legalidad de dicha reclamación de los peticionarios;
“ (d) En haberse arrogado la representación del auditor municipal para colocar a éste, sin su consentimiento, y contra su verdadera posición en el caso, en oposición a la reclamación de los peticiona-rios ;
“ (&) En ignorar toda la jurisprudencia dictada por esta Corte ■Suprema no solamente en lo que respecta a la facultad de revisión que tiene el auditor en casos de esta índole, sino al derecho de inter-venir en las cortes como parte en procedimientos en que se reclama el cumphmiento de contratos contraídos por los municipios.
*645'' (/) Bn no baber devuelto al auditor municipal los comproban-tes de pago del crédito reclamado por los peticionarios (retenidos desde el 29 de agosto de 1935 y no devueltos aún en 13 de diciembre, pág. 17 de la transcripción) pretextando la revisión de unos docu-mentos que, según la propia expresión de la corte inferior, pudieron ser revisados en treinta minutos.”
Por supuesto que un interventor puede ser condenado en costas. . De una nota al párrafo 196 del tratado sobre “Cos-tas” que aparece en el tomo 15 de Corpus Juris, tomamos lo que sigue:
“Así pues, a un interventor pueden imponérsele las costas de la intervención: (1) cuando retira su alegación durante el juicio. Thief River Co-op. Store Co. v. Thief River Falls First Nat. Bank, 131 Minn. 193, 154 N. W. 953; Askey v. Williams, 74 Tex. 294, 11 S. W. 1101, 5 L.R.A. 176. (2) Cuando el procedimiento fué desestimado por falta de instancia por parte del interventor. McCormack v. Malone, 10 Ala. A. 623, 65 So. 711. Mas véase Guinn v. Iowa, etc., R. Co., 125 Iowa 301, 101 N. W. 94 (que resuelve que una persona que ha intervenido voluntariamente y luego desiste de su petición de intervención, no está dentro de la jurisdicción de la corte y no puede ser condenada al pago de las costas). (3) Cuando deja de demostrar que tiene un verdadero interés en el asunto objeto del li-tigio. Gifford v. Workman, 15 Iowa 34; State Bank v. Hurley Farmers El. Co., 33 N. D. 272, 156 N. W. 921. (4) Cuando se des-prende que la intervención no fué hecha de buena fe (Gifford v. Workman, supra), (5) o nó fué necesaria para la protección de los inte-reses del interventor. G. W. Jones Lumber Co. v. Wisarkana Lumber Co., 125 Ark. 65, 187 S. W. 1068; Barnard v. Bruce, 21 How Pr (N.Y.) 360; Cushing v. Houston, 53 Wash. 379, 102 P. 29.” 15 C. J. 101.
La jurisprudencia citada armoniza perfectamente con la nuestra. Aplicada a este caso no creemos que exija necesa-riamente la condena de costas que se pide.
No bay duda de que si los demandantes no cobraron a tiempo y de que si hubo necesidad de la segunda solicitud, se debió a la actitud asumida por el auditor insular al retener en su poder la documentación para-su examen, pero tampoco la hay de que el auditor no actuó de mala fe, ni con el propó-*646sito de impedir sin justificación el cumplimiento de un contrato debidamente celebrado y el pago de- la deuda contraída de acuerdo con el mismo.
La Ley Orgánica en su artículo 20 impone al auditor insular deberes que cumplir. También la ley municipal. Y aun-que sus facultades no son tan amplias como se creyó en un principio, subsisten después de depuradas por las cortes (Municipality of Río Piedras v. Serra, Garabis & Co., 65 F. (2d) 691, 693) en extensión tal que le permiten un examen de la documentación en casos de la naturaleza del presente.
De los autos no se desprende en qué consistió el pleito enco-mendado a la dirección técnica de los demandantes ni cuál fué su cuantía. Llama la atención la necesidad de un contable cuando existe la propia auditoría municipal y la auditoría insular con expertos suficientes para fijar el alcance de las irregularidades advertidas a que se refiere la ordenanza y a mayor abundamiento la oficina del fiscal general, y llama tam-bién la atención que para hacer efectivo el cobro de sumas garantizadas por fianzas no sólo se asigne para el pago de honorarios una cantidad mínima considerable si que además un veinte por ciento del producto de la reclamación.
La intervención del auditor insular lo es generalmente en pro de la buena marcha administrativa, del uso debido de los fondos públicos, del contribuyente, y, por tanto, de la comu-nidad. A veces nada logra remediar, pero el solo hecho de su intervención constituye una garantía para el buen gobierno de la isla.
■Siendo ése el ambiente de este caso, no nos sentimos justi-ficados para concluir que la corte de distrito que lo tuvo ante sí directamente abusara de su poder discrecional al dejar de condenar en costas, gastos y honorarios de abogado al auditor insular interventor. En tal virtud ■ debe declararse sim hogar el recurso y confirmarse la smtmcia •apelada.
El Juez Asociado Señor Córdova Dávila no intervino.